Unwrap a subscription for our lowest price ever:
$4.99/YEAR
UNWRAP MY SAVINGS
(HTTPS://SUBSCRIBE.APP.COM/SUBSCRIBE/?
PRODUCTID=3772739&GPS-
SOURCE=BENBAR499&UTM MEDIUM=OVERLAY&UTM SOURCE=BOUNCE-
EXCHAN GE&UTM_CAM PAIG N=BEN BAR499&UTM_CONTENT =NAN 0BAR)
EDITORIAL: Jackson council abets bias, fear
5:32p.m. EDT May 17, 2016
The Jackson Township Council's unanimous approval last week of a resolution stating that the Jackson
Police Department "shall not cooperate with or form any association with any neighborhood watch organized
outside of Jackson Township" can be best characterized as a vote for fear and bigotry.
The vote was a reaction to reports, several of which could not be confirmed, that the Lakewood Civilian
Safety Watch group was patrolling streets in Jackson -             a claim the group itself denied. The vote came
despite the fact-based review of the volunteer group by Jackson Police Chief Matthew Kunz and the lack of
sufficient information on the council about the group's activities to enable it to make an intelligent decision.




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-61 Filed 09/06/19 Page 1 of 3 PageID: 1365
Why Jackson, or any community, would want to close off any opportunity to have extra sets of eyes available to assist the police in monitoring crime is
hard to comprehend. Towns should welcome every opportunity to keep neighborhoods safe.
MORE: Chief: No watch patrols outside of Lakewood C/storv/news/locaVcommunitychange/2016/05/12/lakewood-watch-patrols-jackson-
chiefs/84297 494/)
Rather than offering a knee-jerk response to the watch group based on unsubstantiated and exaggerated accounts in order to placate residents
concerned about what they see as encroachment by the Lakewood Orthodox community into Jackson, the council should have researched the issue
further. It should have sought to verify questionable and contradictory reports about the group's alleged presence in Jackson, and perhaps looked
instead for ways the group and Jackson residents could work together to build bridges. The resolution simply poured more fuel on the fires of anti-
Orthodox prejudice.
The watch group in Lakewood, called a shomrim -        Hebrew for "watchers" or "guards" -            is similar to those in many Orthodox communities
throughout the country. It complements local emergency agencies and uses volunteers to patrol neighborhoods to identify suspicious activity. The
group has been in existence in Lakewood since 2007.
MORE· Jackson officials· Lakewood safety watch group not allowed here (/stor:y/news/locaVcommynjtychange/2016/04/29/lakewood-cjyilian-safety-
watch-jackson-rejna/83708804/)
Had the community watch group not been predominantly Orthodox, would the Jackson council have reacted similarly? We highly doubt it.
After the council vote, the Lakewood Police Chief Robert Lawson, who has worked closely with the watch group, convened a meeting of neighboring
police chiefs, officials and a watch group representative. That meeting should have been called by Jackson officials, and any formal council decision
should have waited until they had all the facts in hand. They should have met with representatives of the watch group to discuss the scope of its
activities and to learn more about its mission, its legal limitations and its training regimen for volunteers.
MORE: Lakewood watch ban in Jackson: Safety or bias? Ustorv/news/locaVcommunitychange/2016/05/11/jackson-lakewood-civilian-safety-
watch/84178906/)
Jackson Mayor Michael Reina, as if to justify his support of the resolution banning outside groups from engaging in anti-crime monitoring, said he
wasn't opposed to neighborhood watch groups in principle. He said, he himself, once headed such a group. So, then, what's the problem?
The tensions that have been produced by growing numbers of OJV.W.mlf ~l~l!:~\P.~ving into towns neighboring Lakewood have become increasingly
unhealthy. Public officials should be doing everything they can totPef~se it. Jackson's police chief has done so. Jackson's mayor and council should
start following suit.                                    Unwrap a subscription for our lowest price ever:
Read or Share this story: http://on.app.com/1TmfE4e
$4.99/VEAR
UNWRAP MY SAVINGS
(HTTPS://SUBSCRIBE.APP.COM/SUBSCRIBE/?
PRODUCTID=3772739&GPS-
SOURCE=BENBAR499&UTM MEDIUM=OVERLAY&UTM SOURCE=BOUNCE-
EXCHANGE&UTM - CAMPAIGN=BENBAR499&UTM - CONTENT =NANO BAR)




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-61 Filed 09/06/19 Page 2 of 3 PageID: 1366
And, anyway, in our independent governance system, each town responding to its
CONSTITUENTS, can decide for themselves what will they allow or not!
Like · Reply ·   4 · May 18, 2016 4:54am
Jason Thames
They've seen the pictures, they reported it!
Like · Reply · May 18, 2016 6:04am
Cindi Zee ·
Penland School
Are you crazy! You don't live near Lakewood. You don't see the abuse of this fake group. The LCSW
is not the law. Our Police are great and we don't need any bias freelance vigilantes on our streets.
Its a Un-American social terror who only care about there special interest. How dare you tread on
our trained and tax paid police. Just because Ultra-Orthodox cry anti-Semitic ever 5 minutes to get
their way dosent mean we have to bend our law to put up with crooked fake LCSW we want to be
police bull. Why don't you write about the child molestation rampid in that community, and the out of
control childbirth rates taxing our worlds resources or the Herpesvirus spread by the mohel putting
there mouth on babie privets!! That's child molestation according to Dryfus.




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-61 Filed 09/06/19 Page 3 of 3 PageID: 1367
Like · Reply ·   3 · May 18, 2016 3:16pm
Cindi Zee ·
Penland School
Also for the record, we had to call the police because my husband was pulled over by what he
thought was police about 2 miles into Jackson, when he pulled over it was one of these cars and it
just sped by. That abuse of the law and we put it on record last week.
Like · Reply ·   1 · May 18, 2016 3:21pm
Joseph Sullivan
This has to be the most uneducated and foolish editorial in the history of the APP. Your own paper
has published evidence of the LCSW patrolling in other towns. The people of Jackson support our
police and neighborhood watches. We do not support a patrol using cars painted up like police
vehicles, from another town (or even if it came from our own), acting like a sudo police force in
Jackson.
Like · Reply ·   3 · May 18, 2016 6:02pm
Jeffrey Riker ·
Padew, Tarnobrzeg, Poland
The Asbury Park Press is a one sided rag that rattles the sabre of Anti Semitism and is entirely
clueless and prefers to sanitize the history of over development and manipulation of resources for
the benefit of one group. The embodied residents of Jackson want to all be equal, and not reside in
segregated neighborhoods patrolled by special interest groups.
